                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX

UNITED STATES OF AMERICA                  )
                                          )
            v.                            )                 Criminal Action No. 2018-0014
                                          )
NATHANIEL THOMAS, JR.,                    )
                                          )
                  Defendant.              )
_________________________________________ )

Attorneys:
Rhonda Williams-Henry, Esq.,
St. Croix, U.S.V.I.
        For the United States

Mark Milligan, Esq.,
St. Croix, U.S.V.I.
        For Defendant

                                  MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on the Government’s “Motion for Change of

Vicinage for Sentencing Hearing” (“Vicinage Motion”), filed on July 16, 2019 (Dkt. No. 78),

which seeks to transfer the sentencing of Defendant Nathaniel Thomas, Jr., (“Defendant” or

“Thomas”) from the Division of St. Croix (“St. Croix Division”) to the Division of St. Thomas/St.

John (“St. Thomas Division”); and Defendant’s Amended Opposition thereto (Dkt. No. 82). For

the reasons discussed below, the Court will grant the Government’s motion and transfer the

sentencing in the instant matter from the St. Croix Division to the St. Thomas Division, within the

District of the Virgin Islands.

                                      I.     BACKGROUND

       On March 13, 2018, following a seven-day trial, Defendant was convicted by a jury on the

following counts in Criminal Matter No. 2018-0005: (1) Felon in Possession of a Firearm in
violation of 18 U.S.C. § 922(g)(1) and 924(a)(2); Unauthorized Possession of a Firearm in

violation of 14 V.I.C. § 2253(a); and Reckless Endangerment First Degree in violation of 14 V.I.C.

§ 625(a). 1 Defendant was remanded to the custody of the U.S. Marshals Service (“USMS”) and

taken to Golden Grove Adult Correctional Facility (“Golden Grove”) on St. Croix.

       On March 15, 2018—two days after his conviction—Defendant escaped from Golden

Grove. A manhunt led by USMS ensued and Defendant was apprehended over three weeks later,

on April 7, 2018, in Guayanilla, Puerto Rico. On July 19, 2018, the Government charged

Defendant in a one-count Indictment in the instant matter with “Escape from Custody,” in violation

of 18 U.S.C. § 751(a). Trial in this matter was scheduled to commence on December 17, 2018.

(Dkt. No. 23).

       Approximately two weeks before trial, the Government and the United States Marshal for

the District of the Virgin Islands, James Clark (“Marshal Clark”), raised certain security concerns

relating to holding the trial on St. Croix. The Court continued the trial at the behest of the

Defendant, and without objection from the Government, and held an evidentiary hearing on

December 12, 2018. 2

       During the hearing, Marshal Clark testified that Defendant escaped from Golden Grove on




1
 Defendant was charged in a five-count Indictment filed by the Government on February 20, 2018,
based on events that occurred on or about May 15, 2016 in St. Croix. In addition to his convictions
on Counts 1, 2, and 3 noted above, no verdict was rendered on Count 4 (Discharging a Firearm)
and Defendant was found not guilty on Count 5 (Assault Third Degree). (Crim. Matter No. 2018-
0005, Dkt. No. 54). On August 31, 2018, Defendant was sentenced to 96 months on Count 1, with
credit for time served; 15 years on Count 2; and 5 years on Count 3. The terms of imprisonment
for Counts 2 and 3 run concurrently with each other and consecutive to the term of imprisonment
for Count 1. The Court ordered the federal sentence to be served first.
2
  The Court considers the evidentiary hearing to be part of the record for purposes of the resolution
of this matter because the testimony at the hearing addressed the same basic issue—security
concerns raised by Defendant’s presence at Golden Grove.
                                                 2
March 15, 2018 by walking out of the facility’s interior fence to a breach in the exterior fence,

where someone allegedly helped him escape. Marshal Clark testified that BOC refused to house

Defendant at Golden Grove again because they were wary of his proven ability to escape and his

awareness of BOC’s security deficiencies at the facility. Marshal Clark stated that he spoke with

then BOC director, Rick Mullgrav, twice and both times Director Mullgrav said that “under no

circumstances” would they take Defendant back at Golden Grove, thus reflecting how high a risk

Defendant was deemed to pose for BOC.

       Marshal Clark further testified that, to his knowledge, the circumstances that led to

Defendant’s escape had not all been rectified. Therefore, Marshal Clark acknowledged that, even

if BOC had agreed to house Defendant at Golden Grove, the USMS would still have opposed this

arrangement given Defendant’s prior escape, his criminal history, and the time and resources that

had to be expended to locate Defendant after his escape. According to Marshal Clark, although he

explored other alternatives which would have allowed Defendant’s trial to be held on St. Croix,

none proved viable. 3

       Marshal Clark reiterated that, under these circumstances where Defendant posed an

“extreme security risk” if detained at Golden Grove, and the USMS was faced with no viable

options to house him, the USMS requested that the Court transfer the trial to the St. Thomas

Division. Marshal Clark stated that BOC had agreed to house Defendant in its facility on St.



3
   The options explored included: (1) housing Defendant in the federal courthouse on St. Croix;
(2) housing Defendant at Golden Grove with extra guards; (3) flying Defendant in and out of
Puerto Rico each day; or (4) housing Defendant in a hotel on St. Croix. The first option was
rejected as prohibited in consultation with the General Counsel for USMS. The second option was
rejected by BOC because of the “extraordinary security concern” posed by Defendant on St. Croix.
The third option was cost-prohibitive and the USMS flight contractor used to transport criminal
defendants could not coordinate Defendant’s daily transport during trial. Finally, hotels were not
used in this context.

                                                3
Thomas, which is adjacent to the federal courthouse 4 and where more internal controls are

available. According to Marshal Clark, the USMS “d[id] not make this request [for a transfer]

arbitrarily or for the convenience of its [staff],” but because the USMS just had no options to house

Defendant on St. Croix. Marshal Clark noted that it was “rare” for the USMS to make this type of

request, claiming that in his over 20 years in service, he has never made such a request.

        Before the Court issued an opinion regarding the transfer of the trial, Defendant requested

a change of plea hearing. (Dkt. No. 51). Defendant pleaded guilty to the escape charge on March

19, 2019 (Dkt. No. 59), thus obviating the need for a ruling by the Court on the requested change

of vicinage for the trial.

        On July 16, 2019, the Government filed the instant Vicinage Motion (Dkt. No. 78), seeking

an intradistrict transfer of the upcoming sentencing hearing from St. Croix to St. Thomas. (Dkt.

No. 78 at 2). In the Motion, the Government reiterates the same security-related concerns as before,

i.e., the escape risk that Thomas presents as determined by both BOC and USMS; BOC’s refusal

to house Thomas at Golden Grove; and the lack of an adequate facility to house Thomas on St.

Croix. Id. at 2. Defendant opposes this request, claiming that the Government has failed to provide

a “reasonable basis or justification for its request.” (Dkt. No. 82 at 1).

                             II.   APPLICABLE LEGAL PRINCIPLES

        Whether to transfer a case from one location to another is generally committed to the

discretion of the district courts. In re U.S., 273 F.3d 380, 387 (3d Cir. 2001). The Federal Rules of

Criminal Procedure distinguish between transfers of a criminal case within a single district (known

as intradistrict transfers or transfers of vicinage) and transfers between districts (known as




4
  Marshal Clark contrasted this to the situation in St. Croix where the USMS has a 10-mile journey
to transport Defendant to and from Golden Grove and the federal courthouse.
                                                   4
interdistrict transfers). The former are governed by Rule 18 of the Federal Rules of Criminal

Procedure, United States v. Chitolie, 2010 WL 2384550, at *3-6 (D.V.I. June 8, 2010), and the

latter are governed by Rule 21. United States v. Schock, 2016 WL 7156461, at *1 (C.D. Ill. Dec.

7, 2016); United States v. Mathis, 2015 WL 5012159, at *3 (W.D. Va. Aug. 21, 2015) (discussing

the differences between Rules 18 and 21).

       Under Rule 18, which governs the place of prosecution and trial, it is generally the case

that “the government must prosecute an offense in a district where the offense was committed.”

Fed.R.Crim.P. Rule 18. 5 Under Rule 18, the court thus has discretion—albeit not unlimited— to

transfer proceedings within a district. See e.g., United States v. Addonizio, 451 F.2d 49, 62 (3d Cir.

1971). While discussions of intradistrict transfers usually involve trials, the Court deems the

standards established under Rule 18 to be instructive in considering the propriety of an intradistrict

transfer of sentencing proceedings. 6

       In evaluating whether an intradistrict transfer under Rule 18 is appropriate, courts have

applied the Rule 21 factors for interdistrict transfers that the Supreme Court established in Platt v.

Minnesota Mining & Mfg. Co., 376 U.S. 240 (1964); see also Chitolie, 2010 WL 2384550 at *4-6

(listing cases); United States v. Joyce, 2008 WL 2367307, at *2 (W.D. Pa. 2008) (“[G]enerally the

same principles involved in deciding whether to transfer a case to another district are relevant to




5
  Rule 18 states: “Unless a statute or these rules permit otherwise, the government must prosecute
an offense in a district where the offense was committed. The court must set the place of trial
within the district with due regard for the convenience of the defendant, any victim, and the
witnesses, and the prompt administration of justice.”
6
   Rule 20, which is entitled “Transfer for Plea and Sentence,” pertains only to transfers of
sentencing proceedings between districts as confirmed by the requirement that the United States
Attorney for each district participate in the process.


                                                  5
the decision of where within the district to set the trial.”). 7 These Platt factors are:

                (1) location of the defendant; (2) location of possible witnesses; (3) location of
                events likely to be in issue; (4) location of documents and records likely to be
                involved; (5) disruption of defendant's business if case not transferred; (6) expenses
                of the parties; (7) location of counsel; (8) relative accessibility of place of trial; (9)
                docket conditions of each potential district; and (10) any other special elements
                which might affect the transfer.

In re U.S., 273 F.3d 380, 387–88 (3d Cir. 2001) (citing Platt, 376 U.S. at 243-44); Chitolie, 2010

WL 2384550 at *4 (same). “A balance should be struck among the most important factors in the

particular case to determine whether transfer is appropriate.” In re U.S., 273 F.3d at 388; see also

Addonizio, 451 F.2d at 62 (upholding trial court’s transfer from Newark to Trenton within the

District of New Jersey as “a proper exercise of the [trial court’s] discretion conferred by Rule 18”

wherein other factors such as the concentrated public interest and pre-trial publicity in the case in

the Newark area and the facilitation of the jury selection process in Trenton outweighed the

consideration of convenience for defendants who argued that such a transfer and the daily trips it

would entail would be an undue hardship on them, their counsel, and the witnesses). Further, “[t]he

burden is on the moving party to establish that a balancing of proper interests weigh in favor of

the transfer.” In re U.S., 273 F.3d at 388; Chitolie, 2010 WL 2384550 at *3 (same).




7
  Rule 21 reads in pertinent part:
               (a) For Prejudice. Upon the defendant’s motion, the court must transfer the
                   proceeding against that defendant to another district if the court is satisfied that
                   so great a prejudice against the defendant exists in the transferring district that
                   the defendant cannot obtain a fair and impartial trial there.
               (b) For Convenience. Upon the defendant's motion, the court may transfer the
                   proceeding, or one or more counts, against that defendant to another district for
                   the convenience of the parties, any victim, and the witnesses, and in the interest
                   of justice.
Fed. R. Crim. P. 21.
                                                    6
                                        III.   DISCUSSION

       As discussed above, the Government’s motion for a transfer of the sentencing hearing from

the St. Croix Division to the St. Thomas Division is driven by the security concerns expressed by

the USMS pertaining to the lack of housing options for Defendant in St. Croix. (Dkt. No. 78 at 2).

Defendant opposes the transfer, arguing that the Government has failed to provide any support for

its assertions that Defendant is an “escape risk” and that there is no adequate facility to house

Defendant on St. Croix. (Dkt. No. 82 at 1). Defendant further challenges the Government’s

“pompous[]” reliance on the BOC Director’s decision in refusing to “house (Defendant) on St.

Croix under any circumstances,” and argues that the Government has also failed “to address the

time and inconvenience to the Court and counsel, as well as the added travel expenses involved in

making the change.” Id. Finding that the Government has borne its burden of establishing that the

balance of interests favors a transfer, and finding further that Defendant’s arguments to the

contrary are unavailing, the Court will grant the Government’s Motion.

       A.      The Platt Factors

       As a preliminary matter, the Court notes that the Virgin Islands consists of one judicial

district, divided into two divisions: the St. Croix Division and the St. Thomas/St. John Division.

While the Government’s motion thus presents a question as to the propriety of an intradistrict

transfer under Rule 18, the Court incorporates the Rule 21 Platt factors in concluding that transfer

of the sentencing hearing to the St. Thomas Division is warranted.

       First, the location of defendant and counsel and the accessibility of the sentencing location

(Platt Factors Nos. 1, 7, and 8) are not factors that weigh heavily in the Court’s analysis because

little, if any, inconvenience would be occasioned by a transfer. Because Defendant is currently in

custody in Puerto Rico, he must be transferred to the Virgin Islands for sentencing. Whether he is



                                                 7
transported to St. Thomas or St. Croix is of no consequence, thus rendering Factor No. 1 neutral.

Further, while the Court recognizes that Defendant’s counsel is located on St. Croix, and that a

sentencing hearing on St. Thomas would cause some inconvenience for him, the Court deems any

such inconvenience to be minimal. Indeed, attorneys practicing in the Virgin Islands often travel

between St. Croix and St. Thomas. Moreover, St. Thomas is only a short 20 minute flight from St.

Croix. United States v. Tettleton, 2009 WL 1307888, at *2 (W.D. La. May 8, 2009) (finding, inter

alia, that while the defendant’s preferred division might be more convenient, the inconvenience of

the selected division was slight because the distance between the two cities could be traveled in

less than two hours). Thus, holding the sentencing hearing on St. Thomas would not present an

undue burden for Defense counsel, nor would the location create a problem of accessibility. Factor

Nos. 7 and 8 are thus inconsequential.

       The Court further finds that Platt Factor No. 9 is neutral in that the Court’s docket will not

suffer any negative effects with a transfer of this case for sentencing, nor will the normal course

of court business be disrupted in either division. Meanwhile, Platt Factor No. 5—disruption of

defendant’s business—is not applicable here as Defendant is in custody and there is nothing in the

record that indicates that Defendant has any business dealings which may be implicated here. The

Court also finds that Platt Factor No. 3 (location of events likely to be in issue) and Factor No. 4

(location of documents and records likely to be involved) are of no moment here because, unlike

sometimes at trial, these factors are not at issue for purpose of sentencing.

       Turning to Platt Factor No. 6—expenses of the parties—to the extent that Defendant’s

opposition to transfer is grounded in costs to be incurred by counsel (Dkt. No. 80 at 1), the Court

notes that Defendant has appointed Criminal Justice Act (“CJA”) counsel. Therefore, Defense




                                                  8
counsel would be reimbursed for reasonable expenses incurred and the cost factor for counsel

would therefore be negated. See 18 U.S.C.A. § 3006A.

       The Court recognizes that there is certainly some inconvenience that would result from a

transfer of the sentencing proceeding to St. Thomas. In addition to the minimal inconvenience to

counsel described above, Defendant’s family and friends on St. Croix, who have supported him

and who may desire to be present in person at the sentencing, would be inconvenienced by the

time and cost associated with the necessary travel. The Court finds, however, that in balancing the

interests, this inconvenience is outweighed by the substantial concerns raised by the Government.

       Indeed, the considerations that the Court finds most compelling under the circumstances

here are the security concerns expressed by Marshal Clark, which are embodied in Platt Factor

No. 10—“any other special elements which might affect the transfer.” Platt, 376 U.S. at 243-44

(emphasis added). This catch-all provision under Rule 21 finds its functional equivalent in Rule

18’s factor concerning “the prompt administration of justice.” See e.g., United States v. Lipscomb,

299 F.3d 303, 340, 342 (5th Cir. 2002) (holding that although Rule 18 “refers only to convenience

and prompt administration of justice, the district court may consider other factors” when

considering an intradistrict transfer, including “docket management, courthouse space and

security, and . . . pretrial publicity”) (emphasis added); United States v. Merrill, 513 F.3d 1293,

1304 (11th Cir. 2008) (explaining that “the prompt administration of justice” includes “matters of

security”). Courts have thus found that security considerations are a proper factor to consider in

deciding whether to grant an intradistrict transfer. See id. at 1305 (finding that the trial court did

not abuse its discretion in ordering an intradistrict transfer where the original division “lacked

necessary security measures”); United States v. Roberson, 124 F. App’x 860, 865 (5th Cir. 2005)

(upholding the trial court’s intradistrict transfer by emphasizing the latter’s specific finding of



                                                  9
“security considerations,” which include the fact that the division to which the case was transferred

had a detention center which “provided both ample physical facilities to conduct the trial as well

as access to more federal marshals for general security purposes.”); see also Schock, 2016 WL

7156461 at *2 (finding court security is an appropriate consideration for intradistrict transfer);

United States v. Reed, 2008 WL 2705225, at *1 (D.S.C. July 7, 2008) (“Aspects generally

considered on a motion for an intradistrict transfer include . . . security issues.”); United States v.

Patton, 2006 WL 2038628, at *1 (N.D. Miss. July 19, 2006) (finding intradistrict transfer

appropriate where the “convenience of the defendants and witnesses” was outweighed by “critical

security considerations and the possible prejudicial effect of pretrial publicity on potential jurors”).

        In United States v. Harris, the Fifth Circuit upheld the lower court’s decision in favor of

an intradistrict transfer due to the district court’s security concerns, which were based on an

evaluation made by USMS. 25 F.3d 1275, 1278 (5th Cir. 1994). The appellate court found that

the intradistrict transfer was appropriate where “defendant’s interests in trial” in the original

division were “outweighed by the security measures available” in the transfer division. Id.

        Similarly here, the Government has moved for a change of vicinage based on BOC and

USMS’s determination that Thomas poses an escape risk, and the lack of alternative housing

options in St. Croix to hold him. (Dkt. No. 78 at 2). Marshal Clark reported that BOC has refused

to house Defendant on St. Croix due to his previous escape from Golden Grove and his awareness

of BOC’s security deficiencies there. Marshal Clark noted that, even if BOC had agreed to house

Defendant at Golden Grove, the USMS would nonetheless have vetoed such an arrangement.

        Further, an intradistrict transfer is particularly appropriate in this case where the BOC is

able and willing to house Defendant in its detention facility in St. Thomas, which is directly

connected to the federal courthouse there. The close proximity of the detention facility to the



                                                  10
court—unlike the situation in St. Croix where officers must travel several miles back and forth

from Golden Grove to the court—necessarily reduces the security risks attendant to this Defendant.

Scatliffe, 580 F. Supp. at 1485 (finding that decision to transfer trial from St. Croix to St. Thomas

was proper where, inter alia, “the Criminal Justice complex there is immediately adjacent to the

courthouse”); see also Mathis, 2015 WL 5012159 at *4 (affirming trial court’s intradistrict transfer

to Roanoke Division because the latter was “better equipped to handle this particular case’s

‘security requirements,’” where it noted, inter alia, the court’s close proximity to the jail which

could accommodate the defendants).

       The lack of adequate facilities to hold a defendant has been considered a significant factor

weighing in favor of an intradistrict transfer. Specifically, in Lipscomb, the appellate court upheld

the trial court’s transfer to another division in finding that the trial court appropriately considered

“the amount of jail space available there for defendants or witnesses and the adequacy of security

arrangements in a particular criminal trial.” 299 F.3d at 343 (5th Cir. 2002); see also United States

v. McKinney, 53 F.3d 664, 673 (5th Cir. 1995) (upholding trial court’s intradistrict transfer where

the court considered, among other things, “the lack of availability of jail space in Wichita Falls to

hold the four incarcerated defendants”).

       Accordingly, the Court finds that the lack of adequate housing for Defendant in St. Croix

is a significant “matter[] of security” which militates in favor of an intradistrict transfer of the

sentencing from St. Croix to St. Thomas to accomplish Rule 18’s mandate for the “prompt

administration of justice.” Lipscomb, 299 F.3d at 343; Harris, 25 F.3d at 1278 (“Rule 18 allows a

court to consider ‘the prompt administration of justice’ in fixing the place of trial, and ‘matters of

security clearly fall within that consideration.’”) (quoting United States v. Afflerbach, 754 F.2d

866, 869 (10th Cir.1985), cert. denied, 472 U.S. 1029 (1985)). Accordingly, while the St. Croix



                                                  11
Division would be more convenient or preferable for Defendant because his counsel, family, and

friends are here, the Court finds that the significant and specific security concerns in this case as

articulated by USMS strongly outweigh Defendant’s convenience or preference. An intradistrict

transfer of the sentencing hearing is thus warranted under the circumstances here.

       B.      Defendant’s Arguments

       Defendant’s arguments in opposing the transfer of the sentencing hearing do not alter the

Court’s conclusion. First, while Defendant claims that the Government has provided no support

for the proposition that Defendant is an “escape risk,” the fact that Defendant escaped from Golden

Grove once before certainly indicates that he does in fact pose such a risk. Second, Defendant’s

contention that there is no support for the assertion that there is a lack of adequate facilities to

house Defendant on St. Croix is belied by Marshal Clark’s testimony during the December 12,

2018 hearing, in which he gave a thorough accounting of the other alternatives he explored to be

able to house Defendant on St. Croix, and his testimony that none of them are viable. Third,

Defendant’s contention that the Government should not rely on the BOC Director’s decision not

to house Defendant at Golden Grove under any circumstances is misguided. Marshal Clark

testified that BOC refused to house Defendant at Golden Grove because of his proven ability to

escape from the facility and his awareness of BOC’s security deficiencies at the facility—reasons

which the Court finds appropriately pragmatic. Further, Marshal Clark testified that, even if BOC

had agreed to house Defendant at Golden Grove, the USMS would still have refused such an

arrangement because the circumstances that led to Defendant’s escape had not all been rectified,

and in view of Defendant’s prior escape, his criminal history, and the time and resources that had

to be expended to locate Defendant after his escape. Finally, as discussed above, any

inconvenience and time associated with the transfer of the sentencing hearing are outweighed by



                                                 12
the security concerns that Defendant presents.

       In short, the Government has carried its burden of demonstrating that the balance of

interests favors a transfer of the sentencing proceeding in this matter from the St. Croix Division

to the St. Thomas Division. Defendant’s arguments to the contrary are rejected.

                                       IV.     CONCLUSION

       For the foregoing reasons, the Government’s Vicinage Motion to transfer the sentencing

hearing in this case from the St. Croix Division to the St. Thomas/St. John Division will be granted.

The undersigned judge will remain assigned to this matter.

       An appropriate Order accompanies this Memorandum Opinion.

Date: July 23, 2019                                   _______/s/_______
                                                      WILMA A. LEWIS
                                                      Chief Judge




                                                 13
